DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2018/053221 09/27/2018
PCT/US2018/053221 has PRO 62/687,713 06/20/2018
PCT/US2018/053221 has PRO 62/566,100 09/29/2017
Applicant’s amendment and election without traverse of Group I in the reply filed on August 11, 2022 is acknowledged.  Claims 1-4, 8-9, 12, 14, 20, 26, 30, 38, 42, 56, 58-60, 81-82, and 84 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12, 14, 20, 26, 38, 42, 56, and 81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (“Supramolecular Self-Assembled Nanostructures Based On Star Polymers For Drug and Gene Delivery,” These, Department of Bioengineering, National University of Singapore, pages 1-274, 2012, cited on IDS).
Li teaches a cationic star polyrotaxane for DNA delivery on pages 141-143.  Three of the PEG arms are threaded into the alpha-cyclodextrin cavity, and five of the PEG arms are free of cyclic compounds.  The bulky moiety capping the terminal arms of the PEG is phenylalanine, which is linked through S-S. As drawn, it appears that the arms threaded into the cyclic compound bear 7 or 8 cyclic compounds.  Page 154 states that there were an average of 3.5 alpha-CD threaded arms per polymer, and 35 CDs threaded per polymer, which is about 10 per arm.

    PNG
    media_image1.png
    638
    1424
    media_image1.png
    Greyscale

The PEG used was Star PEG (Mn=9468), which is about 1.1 kD per arm.  See page 143.  The 8-arm PEG Mw=9468 is also described on page xii as n=25.  The N/P was ratio was 1-50 (page 156, Figure 5.4).  The -OH groups found on cyclodextrin meet the limitation “nucleophilic groups” in claim 20, and the cyclodextrin groups are also reacted with oligoethyleneimine arms as shown in the figure above.  This results in a terminal amine group, as is shown in Scheme 5.2 on page 144.  The polymer/DNA complexes were used in cytotoxicity assays, so pharmaceutical formulations were present.  See page 149.  The complex was necessarily in a container for reaction, testing, and storage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 82 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cha (Human Vaccines & Immunotherapeutics 8:11, 1734-1738, 2012).
Li teaches as set forth above, but does not teach a composition containing the polyrotaxane carrier complexed with a plasmid encoding a cytokine.
Cha teaches that introduction of plasmid DNA into cells is desirable, particularly plasmid DNA encoding IL-12.  See abstract.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a composition comprising Li’s polyrotaxane and a plasmid encoding IL-12.  Li’s polyrotaxane is used for DNA delivery and introduction of plasmid DNA encoding IL-12 is a desirable outcome as taught by Cha.  Plasmid DNA encoding IL-12 is DNA, and Li’s polyrotaxane is used for delivery of DNA, so the skilled artisan would prepare a composition comprising Li’s polyrotaxane and a plasmid encoding IL-12.

Conclusion
Claims 1-4, 9, 12, 14, 20, 26, 38, 42, 56, 81-82, and 84 are rejected.  Claims 8, 30, and 58-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623